Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 20, 2021

The Court of Appeals hereby passes the following order:

A21D0164, A21D0165. IN THE INTEREST OF J. M., A CHILD (FATHER).

       In these related applications for discretionary appeal, the father of minor child
J. M. seeks appellate review of two trial court orders that were entered on October 29,
2020. The trial court granted the father’s request for an extension of time to seek
appellate review of its orders, and he filed these applications on December 21, 2020.
We lack jurisdiction because the applications are untimely.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Because applications for discretionary review
are filed in the appellate court, it is the appellate court – not the trial court – that is
authorized to grant an extension of time to file a discretionary application. Gable v.
State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011).
       Here, although the trial court purported to grant the father an extension of time
to file his applications for discretionary appeal, it was not authorized to do so.1 See
id. As no valid extension was granted, the father’s applications are untimely. Filing
deadlines are jurisdictional, and this Court is unable to accept an untimely
application. See Crosson v. Conway, 291 Ga. 220, 220 (1) (728 SE2d 617) (2012).
Accordingly, these applications are hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         The Supreme Court has recognized that, to avoid federal due process
violations in a parental rights termination case, a trial court may grant a parent
permission to pursue an out-of-time application for discretionary review if the
parent’s appellate due process rights were frustrated by ineffective assistance of
counsel. See In the Interest of B. R. F., 299 Ga. 294, 296-298 (788 SE2d 416) (2016).
But here, the juvenile court’s orders granting the extension do not address whether
counsel provided ineffective assistance. Without such a finding by the juvenile court,
this Court cannot consider the father’s untimely applications. See id. at 298-300.